In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3791 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

DAVID A. RESNICK, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
          Northern District of Indiana, Hammond Division. 
             No. 2:11 CR 68 — James T. Moody, Judge. 
                     ____________________ 

      ARGUED OCTOBER 26, 2015 — DECIDED MAY 4, 2016 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER  and  SYKES,  Circuit 
Judges. 
   WOOD,  Chief  Judge.  During  the  summer  of  2008,  David 
Resnick, a long‐haul truck driver, took T.M., the nine‐year‐old 
son of family friends, on a cross‐country work trip that was 
supposed to end at Disneyland. They never got there. Instead, 
they traveled to Washington State and back to Indiana. Over 
the two‐week trip, Resnick sexually abused T.M. repeatedly. 
Eventually, T.M. told his parents about Resnick’s conduct and 
2                                                       No. 14‐3791 

Resnick  was  charged  with  a  variety  of  child‐abuse  and 
firearms  offenses.  After  a  four‐day  trial,  a  jury  convicted 
Resnick on all four counts. 
    Resnick challenges his convictions on three bases. He ar‐
gues  that  the  evidence  presented  at  trial  was  insufficient  to 
prove  beyond  a  reasonable  doubt  that  he  was  guilty  of  the 
charge  of  brandishing  a  firearm.  He  also  contends  that  his 
remaining convictions should be reversed because the district 
court erred in admitting testimony of a second minor victim 
and  in  allowing  testimony  and  argument  about  Resnick’s 
refusal  to  take  a  polygraph.  Ultimately,  all  of  Resnick’s 
arguments fail. With respect to the references to a polygraph 
(that  never  occurred),  however,  we  stress  that  our  result  is 
heavily influenced by the fact that we are reviewing only for 
plain error. See United States v. Olano, 507 U.S. 725, 732 (1993); 
FED.  R.  CRIM.  P.  52(b).  This  evidence,  to  the  extent  it  is 
admissible at  all,  must  be  used  with  great  caution.  Resnick, 
however, forfeited his objection to this evidence at trial, and 
because we find no plain error, we affirm. 
                                  I 
    In 2008, T.M. was nine years old and lived in Indiana with 
his mother and stepfather. Resnick was a friend of the family 
who sometimes took T.M. and his siblings to dinner or gave 
them  gifts.  In  July  2008,  T.M.’s  parents  allowed  him  to 
accompany Resnick on a two‐week, cross‐country work trip. 
T.M. believed that they would go to Disneyland, and that it 
would be his job to care for Resnick’s puppy. 
   T.M.  was  badly  mistaken.  Throughout  the  trip,  Resnick 
sexually abused him, subjecting him to pornography, sexual 
touching,  oral  sex,  and  forcible  sodomy.  One  night,  as  they 
No. 14‐3791                                                        3

were  traveling  through  Washington,  Resnick  drove  by  a 
weigh station without stopping. Washington State Patrol Of‐
ficer Lace Koler pulled over Resnick’s rig. Before Koler walked 
up to the truck, Resnick put a pistol against T.M.’s head. “If 
you  tell  anybody,”  Resnick  said,  “I  will  kill  you  and  your 
family.”  T.M.  kept  silent.  Resnick  and  T.M.  returned  to 
Indiana,  and  T.M.  went  home.  At  that  time,  he  told  no  one 
about the abuse he experienced on the trip. 
     Some time after they returned, Resnick invited T.M. and 
his friend K.M. to a “pool party” at a local Comfort Inn. K.M. 
was eight years old. There were no other children at the party, 
and the two boys were to spend the night alone with Resnick 
in  the  hotel.  Knowing  what  was  in  store,  T.M.  fought  with 
K.M.  and  threw  a  cell  phone  against  the  wall.  He  was  sent 
home, leaving K.M. alone with Resnick. Over the course of the 
night,  Resnick  showed  K.M.  a  firearm  and  allowed  him  to 
hold  it.  They  slept  in  the  same  bed,  and  Resnick  sexually 
abused K.M. When K.M. returned home, he initially did not 
tell  his  mother  what  Resnick  had  done  to  him.  But  that 
November, he confided in her, and she called the police. 
    In  April  2011,  law  enforcement  personnel  searched 
Resnick’s house in Florida. They found more than 66 hours of 
video of minors being sexually abused or exploited. Among 
the items seized was a laptop that T.M. later identified as the 
one Resnick brought on their 2008 trip. During the execution 
of the search warrant, Resnick was interviewed by FBI Special 
Agents  Matt  Chicantek  and  Lana  Sabata.  Chicantek  asked 
Resnick about T.M. and K.M.’s accusations of abuse. 
    At first, Resnick said that he did not know T.M. and K.M. 
at all. Then he backpedaled with a denial of any inappropriate 
behavior. He stated that he could not remember a traffic stop 
4                                                      No. 14‐3791 

in Washington on his 2008 trip with T.M., and denied staying 
overnight alone with K.M. at the hotel. He also denied having 
carried  a  firearm  since  his  felony  conviction  in  2000.  When 
Chicantek asked Resnick whether he would be willing to take 
a polygraph exam, Resnick demurred, saying he would have 
to talk to a lawyer first and noting that polygraph exams were 
unreliable.  Resnick  was  later  arrested  and  indicted  in  the 
Southern District of Florida for possessing child pornography 
in violation of 18 U.S.C. § 2252(a)(4)(B). He pleaded guilty. 
    At  the  same  time,  Resnick  was  indicted  in  the  Northern 
District of Indiana on charges related to his abuse of T.M. The 
Indiana charges included aggravated sexual abuse of a minor, 
interstate transportation of child pornography, brandishing a 
firearm in furtherance of a crime of violence, and being a felon 
in possession of a firearm, in violation of 18 U.S.C. §§ 2241(c), 
2252(a)(1), 924(c)(1)(A)(ii), and 922(g)(1). 
    Resnick elected to go to trial on the Indiana charges. Before 
trial, the government gave  notice that  it intended  to  proffer 
evidence of Resnick’s abuse of K.M. Resnick filed a motion in 
limine  to  exclude  that  evidence.  The  district  court  denied 
Resnick’s  motion,  finding  the  evidence  admissible  under 
Rules 414 and 403 of the Federal Rules of Evidence. 
     Resnick chose not to take the stand at trial. On the third 
day of the trial, the government introduced evidence during 
its  direct  examination  of  Agent  Chicantek  that  Resnick  had 
denied any abuse of T.M. or K.M. and had declined to take a 
polygraph. Resnick’s counsel did not object. On cross‐exami‐
nation,  Resnick’s  counsel  asked  Chicantek  if  Resnick  had 
sought  an  attorney  during  the  interview.  Chicantek  replied 
that the only time Resnick mentioned a lawyer was when he 
No. 14‐3791                                                        5

said that, “before he took a polygraph he would want to con‐
sult  with  an  attorney.”  Later  during  cross‐examination, 
Resnick’s counsel also noted, through a leading question, that 
Resnick had said that he wanted to speak with a lawyer before 
taking a polygraph exam. On redirect, Chicantek stated that 
Resnick had said that he did not want to take the polygraph 
because  “everyone  knows  that  whoever  is  operating  the 
polygraph  machine  can  manipulate  it  to  say  whatever  they 
want to say or the results to be whatever they want them to 
be.”  Chicantek  also  noted  that,  to  his  knowledge,  Resnick 
never  took  a  polygraph  examination.  During  their  closing 
arguments, the government and Resnick’s counsel each made 
one reference to Resnick’s refusal to take a polygraph. 
   The jury convicted Resnick on all four counts. The district 
court sentenced him to life imprisonment, plus a mandatory 
consecutive seven‐year sentence for the brandishing count. It 
entered  judgment  and  sentence  that  day.  Resnick  filed  a 
timely notice of appeal. 
                                 II 
   Resnick contends that the government presented insuffi‐
cient  evidence  to  convict  him  of  the  brandishing  count.  He 
argues that his remaining convictions should be reversed be‐
cause  the  district  court  erred  by  admitting  evidence  of  his 
abuse of K.M. and by admitting evidence that he refused to 
take a polygraph examination. 
                                 A 
    We first consider Resnick’s attack on the sufficiency of the 
evidence supporting the conviction for brandishing a weapon 
in violation of 18 U.S.C. § 924(c)(1)(A)(ii). He faces a difficult 
standard  of  review,  under  which  we  ask  only  whether, 
6                                                      No. 14‐3791 

“viewing  the  evidence  in  the  light  most  favorable  to  the 
prosecution,  any  rational  trier  of  fact  could  have  found  the 
essential elements of the crime beyond a reasonable doubt.” 
Jackson  v.  Virginia,  443  U.S.  307,  319  (1979).  The  reviewing 
court must “give[] full play to the responsibility of the trier of 
fact fairly to  resolve conflicts in  the testimony, to weigh the 
evidence, and to draw reasonable inferences from basic facts 
to ultimate facts.” Id. 
     In relevant part, section 924(c)(1)(A)(ii) punishes any per‐
son who, “during and in relation to any crime of violence ... 
for  which  the  person  may  be  prosecuted  in  a  court  of  the 
United States ... uses or carries a firearm” and “brandish[es]” 
it in furtherance of the crime. Section 924(c)(1)(A)(ii)’s “bran‐
dishing” is a fact that increases the minimum penalty for the 
crime, and therefore “is an ‘element’ that must be submitted 
to the jury and found beyond a reasonable doubt.” Alleyne v. 
United States, 133 S. Ct. 2151, 2155 (2013). 
    The  government  had  to  prove  that  Resnick  committed  a 
crime of violence and that he knowingly brandished a firearm 
during and in relation to the crime. See United States v. Castillo, 
406  F.3d  806,  812  (7th  Cir.  2005).  Resnick  accepts  that  the 
underlying crime of violence was proved beyond a reasonable 
doubt. See United States v. Munro, 394 F.3d 865, 870 (10th Cir. 
2005) (sexual abuse of a minor is a crime of violence). He also 
concedes that there was sufficient evidence for the jury to find 
beyond a reasonable doubt that Resnick “threatened [T.M.] to 
prevent  him  from  complaining  to  Officer  Koler  and  that  in 
doing so he used some object that he wanted [T.M.] to believe 
was a gun.” But, Resnick says, the evidence was insufficient 
to prove that that object actually was a gun. 
No. 14‐3791                                                           7

   Resnick contends that the government’s proof was inade‐
quate because T.M. was the only witness to the brandishing 
and was not sure that he saw a gun. The fact that there were 
no other witnesses, however, is beside the point: one eyewit‐
ness is sufficient to prove a crime beyond a reasonable doubt. 
United States v. Payton, 328 F.3d 910, 911 (7th Cir. 2003). 
    Resnick overstates the case when he complains of T.M.’s 
alleged  uncertainty.  In  his  testimony,  T.M.  confirmed  many 
times that Resnick had used a gun to threaten him. T.M. saw 
the  gun  well  enough  to  be  able  to  draw  a  picture  of  it.  He 
identified  a  photograph  of  the  model  of  gun  he  believed 
Resnick had used and specified that it was a “German Luger.” 
He was also able to pinpoint where the gun was located in the 
truck  cab.  Additionally,  Tim  Podgorski,  Victor  Savia,  Byron 
Owen, Rocco Rigsby, and K.M. all testified that they regularly 
saw  Resnick  with  guns.  Podgorski  and  Owen  added  that 
Resnick took guns on work trips. Podgorski testified that he 
had seen a thin‐barreled Luger in Resnick’s father’s shop that 
was similar to the one that T.M. drew. 
   Resnick makes much of two moments during T.M.’s testi‐
mony  when  T.M.  expressed  a  bit  of  uncertainty.  On  direct 
examination, the prosecutor asked T.M., “As you sit here to‐
day, do you know what kind of gun it was that David put up 
against  your  head?”  T.M.  answered,  “Not  exactly,  no.”  The 
government  then  asked  T.M.,  “Are  you  sure  it  was  a  gun?” 
T.M. responded, “Pretty sure, ma’am.” Similarly, while asking 
how well T.M. saw the gun during the brandishing on cross‐
examination,  defense counsel asked,  “So you  never saw the 
gun, did you?” T.M. responded, “Not a hundred percent.” 
8                                                          No. 14‐3791 

    In  order  for  this  testimony  to  be  sufficient  to  sustain 
Resnick’s  conviction,  T.M.  need  not  be  metaphysically  posi‐
tive that Resnick was using a gun. See United States v. Moore, 
572 F.3d 334, 337 (7th Cir. 2009) (noting that in circumstantial 
cases “guilty verdicts rest on judgments about probabilities” 
(quoting  Stewart  v.  Coalter,  48  F.3d  610,  614  (1st  Cir.  1995))). 
The government was not required to prove that the object—
which T.M. saw, drew, identified, and felt as a gun while being 
threatened—was not something other than a gun. See Jackson, 
443  U.S.  at  326  (prosecution  does  not  have  an  “affirmative 
duty to rule out every hypothesis except that of guilt beyond 
a reasonable doubt”); Harmon v. McVicar, 95 F.3d 620, 623 (7th 
Cir.  1996)  (“The  State  need  not  exclude  every  reasonable 
hypothesis of innocence.”). Finally, Resnick’s characterization 
of T.M.’s “pretty sure” as an equivocation demonstrates why 
reviewing  courts  must  leave  inferences  based  on  witness 
demeanor to the trier of fact. See United States v. Woody, 55 F.3d 
1257,  1264  (7th  Cir.  1995).  Depending  on  T.M.’s  inflection, 
“pretty sure” could have denoted hesitation, great certainty, 
or something in between. It was reasonable to infer that the 
object T.M. said he was “pretty sure” was a gun was actually 
a gun—and it was an inference for the jury to make. 
    Similarly, T.M.’s “not a hundred percent” on cross‐exami‐
nation  could,  in  context,  just  as  easily  be  interpreted  as  de‐
scribing how much of the gun he saw, rather than his certainty 
that  it  was  a  gun.  And  just  because  someone  is  not  one 
hundred percent sure does not mean that he or she is unsure—
few  things  in  life  are  one  hundred  percent  certain.  In  any 
event,  T.M.  clearly  believed  he  was  threatened  with  a  gun. 
Evaluating  T.M.’s  credibility  was  the  jury’s  prerogative.  See 
United States v. Patterson, 23 F.3d 1239, 1244–45 (7th Cir. 1994). 
Together with testimony that Resnick habitually carried a gun 
No. 14‐3791                                                           9

on work trips, T.M.’s testimony made the jury’s inference that 
the object Resnick brandished while threatening T.M. was a 
gun  “sufficiently  strong  to  avoid  a  lapse  into  speculation.” 
Moore, 572 F.3d at 337. The evidence at trial was sufficient to 
support Resnick’s conviction for brandishing a firearm during 
a crime of violence. 
                                  B 
    Resnick  next  contends  that  the  district  court  misinter‐
preted Federal Rule of Evidence 414 to create a presumption 
of admissibility, and that it abused its discretion under Rule 
403 in admitting K.M.’s testimony that Resnick abused him. 
We  review  the  district  court’s  interpretation  of  the  rules  of 
evidence de novo, United States v. Schmitt, 770 F.3d 524, 530 (7th 
Cir. 2014), and its evidentiary rulings for abuse of discretion. 
Id. at 532. 
     Rule 414(a) states that “evidence of the defendant’s com‐
mission of another offense ... of child molestation” is admissi‐
ble “in a criminal case in which the defendant is accused of an 
offense of child molestation.” United States v. Miller, 688 F.3d 
322,  327  (7th  Cir.  2012)  (quoting  FED.  R.  EVID.  414(a)).  The 
district court must conduct a two‐step inquiry in evaluating 
evidence  under  Rule  414.  First,  it  must  decide  whether  the 
evidence falls under that rule. Then it must turn to Rule 403 
and “assess the risk of unfair prejudice” the evidence poses. 
Id.  This  inquiry  is  required  because  “[e]ven  if  the  evidence 
does  not  create  unfair  prejudice  solely  because  it  rests  on 
propensity,  it  may  still  risk  a  decision  on  the  basis  of 
something like passion or bias—that is, an improper basis.” 
Id. (quoting United States v. Rogers, 587 F.3d 816, 822 (7th Cir. 
2009)).  Rule  414  therefore  confers  no  presumption  of  ad‐
missibility.  See  Rogers,  587  F.3d  at  822  (explaining  that  Rule 
10                                                         No. 14‐3791 

413  does  not  “reverse”  a  presumption  against  admissibility 
because  Rule  404(b)  does  not  create  a  presumption  against 
admissibility, but rather bars certain inferences). 
    The district court’s opinion stated: “RULE 414 trumps the 
restriction in RULE 404(b) by creating a presumption in favor 
of  admitting  propensity  evidence.”  This  statement  was 
erroneous,  but  we  conclude  that  the  error  was  harmless. 
There is no evidence that the district court in fact applied a 
presumption of admissibility in evaluating the evidence. In‐
stead, it specifically noted that it had to “carefully consider” 
whether the evidence “should be excluded pursuant to Rule 
403.” It conducted this inquiry dutifully. 
     The  district  court  found  K.M.’s  testimony  highly  proba‐
tive.  It  correctly  noted  that  Resnick’s  sexual  abuse  of  K.M. 
constituted another “act of child molestation” under Rule 414. 
It  stated  that  “there  is  no  doubt  that  the  alleged  act  against 
[K.M.] is relevant because [it is] indicative of a propensity to 
commit the act charged involving [T.M.].” The district court 
also noted that Congress had found that “in child molestation 
cases  ...  a  history  of  similar  acts  tends  to  be  exceptionally 
probative  because  it  shows  an  unusual  disposition  of  the 
defendant ... that simply does not exist in ordinary people.” 
United States v. Hawpetoss, 478 F.3d 820, 824 n.7 (7th Cir. 2007). 
    Later, the district court weighed the risk that the testimony 
would result in unfair prejudice against Resnick. It noted that 
“all child abuse and molestation is extremely disturbing, but 
speaking in relative terms, the alleged incident that K.M. will 
testify  about  is  mild  in  comparison  to  [T].M.’s  expected 
testimony  concerning  the  same  charge  at  issue.”  The  court 
therefore  concluded  that  the  risk  of  unfair  prejudice  in 
admitting  K.M.’s  testimony  was  not  too  high.  This  line  of 
No. 14‐3791                                                          11

reasoning  is  well‐established.  See,  e.g.,  United  States  v.  Scop, 
940 F.2d 1004, 1009 (7th Cir. 1991) (holding “evidence ... was 
not unduly prejudicial” because “[i]t concerned truly similar 
activities rather than inflammatory criminal acts”). The court 
also  observed  that  uncharged  molestation  evidence  is 
generally admitted under Rule 403 even when similar to the 
charged conduct. See United States v. Roux, 715 F.3d 1019, 1026 
(7th Cir. 2013) (collecting cases). 
    Resnick also argues that the district court should have is‐
sued  a  contemporaneous  instruction  limiting  K.M.’s  testi‐
mony to the “relevant testimony [he had] to offer on subjects 
other than propensity.” But Resnick did not request any such 
instruction at the time, nor did he object to the eventual in‐
struction at trial. We thus review this point only for plain er‐
ror. United States v. Reese, 666 F.3d 1007, 1016 (7th Cir. 2012). 
     There is no rule requiring the court to give even an unso‐
licited limiting instruction when potentially prejudicial testi‐
mony is offered. See United States v. Papia, 560 F.2d 827, 840 
(7th Cir. 1977) (timing of limiting instruction is left to “sound 
discretion of the trial judge”). Resnick argues that the even‐
tual instruction was “long, multifaceted, and difficult to un‐
derstand,” but he does not say how or why. Neither does he 
indicate how K.M.’s testimony should have been limited. In 
any event, because the testimony was properly admitted for 
any purpose, no limiting instruction was required. See United 
States v. Wilson, 31 F.3d 510, 515 (7th Cir. 1994) (lack of limiting 
instruction not abuse of discretion where evidence properly 
admitted). The district court’s decision to give its instruction 
at  the  close  of  evidence  was  not  an  abuse  of  discretion,  let 
alone plain error. 
12                                                        No. 14‐3791 

                                     C 
     Finally, we come to the most troublesome issue on this ap‐
peal:  the  district  court’s  decision  to  admit  evidence  that 
Resnick refused to take a polygraph exam. Because Resnick 
did not contemporaneously object to the evidence at trial, we 
review this decision for plain error. Puckett v. United States, 556 
U.S. 129, 135 (2009). In order to qualify as “plain error,” the 
error  must  be  plain  and  “affect[]  substantial  rights.”  United 
States v. Olano, 507 U.S. 725, 732 (1993) (quoting FED. R. CRIM. 
P.  52(b)).  An  error  is  not  plain  “unless  [it]  is  clear  under 
current  law”  and  not  “subject  to  reasonable  dispute.”  Id.  at 
734. And while the reviewing court has discretion to correct 
such an error, it “should not exercise that discretion unless the 
error  seriously  affects  the  fairness,  integrity  or  public 
reputation  of  judicial  proceedings.”  Id.  at  732  (internal 
quotation marks omitted). 
     Resnick contends that it was plain error to admit evidence 
of his refusal to take a polygraph exam because the technique 
is  fundamentally  untrustworthy.  His  argument  seems  to  be 
that, given the unreliability of the technique and the ease of 
manipulation, his refusal has no probative value. Essentially, 
he seems to say, the police might as well have asked him if he 
would  submit  to  a  horoscope  or  a  tarot  reading.  But  while 
little prejudice (in most circles) would attach to someone who 
declined  examination  using  those  techniques,  a  jury  may 
believe  that  a  person  who  refuses  to  take  a  polygraph  has 
something to hide. 
    Polygraph evidence has faced sharp criticism, largely be‐
cause of serious doubts about its scientific or probative value. 
See,  e.g.,  United  States  v.  Scheffer,  523  U.S.  303,  309  (1998) 
(“[T]here is simply no consensus that polygraph evidence is 
No. 14‐3791                                                            13

reliable.  …  [T]he  scientific  community  remains  extremely 
polarized  about  the  reliability  of  polygraph  techniques.”); 
United  States  v.  Lea,  249  F.3d  632,  639  (7th  Cir.  2001)  (noting 
that, despite their discretion, “‘district judges often exclude[] 
such evidence ‘because doubts about the probative value and 
reliability  of  this  evidence’  outweigh[]  any  rationale  for 
admission”  (quoting  United  States  v.  Dietrich,  854  F.2d  1056, 
1059 (7th Cir. 1988))); United States v. Dinga, 609 F.3d 904, 908 
(7th Cir. 2010) (noting that an “offer of a willingness to submit 
to  a  polygraph  ‘is  so  unreliable  and  self‐serving  as  to  be 
devoid of probative value’” (quoting United States v. Bursten, 
560  F.2d  779,  785  (7th  Cir.  1977));  United  States  v.  Rodriguez‐
Berrios,  573  F.3d  55,  73  (1st  Cir.  2009)  (holding  that 
“[p]olygraph results are rarely admissible” because they have 
“long been considered of dubious scientific value” (quotation 
and citation omitted)); United States v. Gill, 513 F.3d 836, 846 
(8th Cir. 2008) (dubbing polygraph evidence “disfavored”). 
    Several of our sister circuits have taken the step of adopt‐
ing  a  per  se  rule  excluding  polygraph  evidence.  See,  e.g., 
United  States  v.  Sanchez,  118  F.3d  192,  197  (4th  Cir.  1997)  (en 
banc); Rothgeb v. United States, 789 F.2d 647, 651 (8th Cir. 1986); 
United States v. Russo, 796 F.2d 1443, 1453 (11th Cir. 1986). They 
have done so out of a concern that there is no reliable way for 
the district courts to separate sound polygraph results from 
unreliable  ones.  They  also  note,  with  good  reason,  that 
polygraph evidence entails a significant possibility of unfair 
prejudice. The Supreme Court has recognized that “the aura 
of infallibility attending polygraph evidence can lead jurors 
to abandon their duty to assess credibility and guilt.” Scheffer, 
523  U.S.  at  314.  The  danger  of  prejudice  is  especially  high 
given  that  “a  judge  cannot  determine,  when  ruling  on  a 
14                                                       No. 14‐3791 

motion  to  admit  polygraph  evidence,  whether  a  particular 
polygraph expert is likely to influence the jury unduly.” Id. 
    It is thus no surprise that our decisions have, in practice, 
pointed in only one direction: affirming the exclusion of poly‐
graph  evidence.  There  is  no  scientific  consensus  that  poly‐
graph testing is reliable, and there is a significant possibility 
of unfair prejudice if it is introduced into evidence at trial. 
    That said, we have not yet adopted a blanket rule exclud‐
ing  the  use  of  polygraph  evidence  in  federal  prosecutions. 
Given the standard of review, this case is not the right one in 
which to take that step. We have given district courts “consid‐
erable deference” on the issue, indicating that the decision to 
admit  polygraph  evidence  “will  be  reversed  only  when  the 
district court has abused its discretion.” United States v. Ross, 
412 F.3d 771, 773 (7th Cir. 2005) (quoting United States v. Lea, 
249  F.3d  632,  638  (7th  Cir.  2001)).  This  alone  makes  it 
inappropriate  for  us  to  say  that  it  was  plain  error  to  admit 
evidence  related  to  a  polygraph  in  the  absence  of  some 
extraordinary reasons not suggested here. Olano, 507 U.S. at 
732 (error not plain “unless [it] is clear under current law”). 
The  law  is  not  settled,  and  the  case  against  Resnick  was 
airtight. Moreover, this case is not in the end about polygraph 
evidence: it is about evidence of a refusal to take a polygraph. 
    But the latter point moves us from one problem to another 
one  with  constitutional  overtones.  Agent  Chicantek’s 
testimony did not describe the result of a polygraph test; he 
instead revealed that Resnick had refused to take the test be‐
fore talking to a lawyer. A polygraph examination is almost 
always a custodial interrogation. See Oregon v. Elstad, 470 U.S. 
298,  304  (1985)  (Miranda  rights  attach  in  custodial  setting). 
Therefore, “absent a waiver of [F]ifth [A]mendment rights, a 
No. 14‐3791                                                            15

person  may  not  be  compelled  to  submit  to  a  polygraph 
examination.”  Garmon  v.  Lumpkin  Cnty.,  Ga.,  878  F.2d  1406, 
1410  (11th  Cir.  1989).  Because  a  criminal  defendant’s 
constitutionally  protected  silence  may  not  be  used  against 
her,  the  “natural  corollary  to  that  rule”  is  that  generally  “a 
defendant’s  refusal  to  submit  to  a  polygraph  examination 
cannot be used as incriminating evidence.” Id.; see also United 
States  v.  St.  Clair,  855  F.2d  518,  523  (8th  Cir.  1988)  (noting, 
without stating grounds, that “[t]he Eighth Circuit has held it 
is improper for a witness to testify whether or not a criminal 
defendant refused to submit to a polygraph test”). 
    Resnick was interviewed during the execution of a search 
warrant on his home. The officers read him his Miranda rights 
before  questioning  him.  Generally,  a  criminal  defendant’s 
silence after he has been read his Miranda rights may not be 
introduced against him at trial. See Doyle v. Ohio, 426 U.S. 610, 
618 (1976). But Resnick was not silent. He gave exculpatory 
answers to a number of questions. Then, when asked whether 
he  would  take  a  polygraph,  Resnick  said  that  he  wanted  to 
consult  with  an  attorney  first.  The  fact  that  Resnick  gave 
exculpatory  answers  before  declining  the  polygraph 
complicates  matters.  In  a  noncustodial  setting,  where  a 
“defendant  starts  down  an  exculpatory  path”  and  then  re‐
fuses  to  expand  on  those  statements,  the  use  of  his  later  si‐
lence at trial does not violate the Fifth Amendment. See United 
States  v.  Bonner,  302  F.3d  776,  783–84  (7th  Cir.  2002)  (citing 
United States v. Davenport, 929 F.2d 1169, 1174 (7th Cir. 1991)). 
Since the interaction between Resnick and the officers appears 
to have been voluntary up to the point when the polygraph 
issue  came  up,  this  rule  might  apply.  On  the  other  hand, 
Resnick’s refusal to take a polygraph was not selective silence 
in response to specific questions. Rather, it was a wholesale 
16                                                       No. 14‐3791 

refusal to answer questions in a particular setting. Under these 
circumstances,  Resnick’s  refusal  to  submit  to  a  polygraph 
resists easy Fifth Amendment categorization. 
    Ultimately, however, the proper characterization does not 
matter here. A Fifth Amendment self‐incrimination violation 
is not structural error. See Chapman v. California, 386 U.S. 18, 
24 (1967) (holding Fifth Amendment self‐incrimination error 
not  grounds  for  reversal  of  conviction  if  proven  harmless 
“beyond a reasonable doubt”); Jumper, 497 F.3d at 703 (same). 
Thus, if the district court committed Fifth Amendment error 
(a question we need not decide), we must still decide whether 
any such error was “plain.” We have never before held that 
the  refusal  to  take  a  polygraph  implicates  the  Fifth 
Amendment. Moreover, Resnick’s refusal to take a polygraph 
was  mentioned  only  once  by  each  side  during  closing,  the 
evidence against him was very strong, and his defense did not 
depend on his credibility because he did not take the stand at 
trial.  It  is  Resnick’s  burden  to  “make  a  specific  showing  of 
prejudice” in order to satisfy the “substantial rights” part of 
the  plain  error  analysis.  Olano,  507  U.S.  at  735.  He  has  not 
done so. The dissent overstates matters when it says, post at 7, 
that  “only  an  innocent  defendant  could  have  his  conviction 
reversed” under the approach to plain error we have taken. 
Any  defendant  who  can  point  to  an  error  that  affected  his 
“substantial rights” (and the other criteria of Olano) can show 
plain error. Resnick’s problem is that any error in admitting 
the testimony about his reluctance to submit to a polygraph 
was not plain and did not affect his substantial rights in light 
of the record as a whole. It therefore does not support reversal 
of his conviction. 
No. 14‐3791                                                      17

                                III 
   The  evidence  at  trial  was  sufficient  to  sustain  Resnick’s 
brandishing  conviction.  The  district  court  did  not  abuse  its 
discretion  in  admitting  K.M.’s  testimony,  nor  did  it  commit 
plain error in the timing or content of its instruction limiting 
that testimony. Finally, the admission of testimony revealing 
that Resnick refused to submit to a polygraph was not plain 
error.  The  judgment  of  the  district  court  is  therefore 
AFFIRMED. 
18                                                    No. 14-3791

    BAUER, Circuit Judge, dissenting. I would remand this case
for retrial. I believe that the district court committed reversible
plain error by admitting Resnick’s refusal to submit to a
polygraph examination into evidence and allowing the
government to comment on this refusal during closing argu-
ments. These actions virtually exclude the possibility of
Resnick receiving a fair trial.
    Our standard of review—plain error—is a “high bar,” see
United States v. Love, 706 F.3d 832, 841 (7th Cir. 2013), but it
should not be an impenetrable shield. Here, the introduction
of the refusal to take the polygraph and the government’s
subsequent comments constituted plain error which polluted
the other evidence and compromised the entire trial. It had
the effect of replacing the jury as factfinder and convicting
Resnick by judicial fiat, not by the evidence presented. Because
such actions prejudiced Resnick and seriously called into
question the fairness, integrity, or public reputation of his trial,
I would remand.
    The district court’s errors were constitutional and eviden-
tiary in nature. First, it was plain constitutional error to admit
Agent Chicantek’s testimony that Resnick refused to take a
polygraph and to allow comment on the refusal. This violated
Resnick’s Fifth Amendment right against self-incrimination, on
which our precedent is clear and obvious. See Puckett v. United
States, 556 U.S. 129, 135 (2009). The Self-Incrimination Clause
of the Fifth Amendment states that “[n]o person … shall be
compelled in any criminal case to be a witness against him-
self.” See also United States v. Manjarrez, 258 F.3d 618, 623 (7th
Cir. 2001) (quoting Rock v. Arkansas, 483 U.S. 44, 51 (1987) (“the
defendant’s right to testify is a fundamental constitutional
right ‘essential to due process of law in a fair adversary
process’” (other citations omitted)). This Fifth Amendment
No. 14-3791                                                        19

right incorporates a right to consult an attorney before speak-
ing to police as well as a right to remain silent when facing
custodial interrogation. Miranda v. Arizona, 384 U.S. 436, 444
(1966). This right is absolute, not situational. See id. at 479 (right
against compelled testimony is absolute and “cannot be
abridged”); Greene v. Finley, 749 F.2d 467, 472 (7th Cir. 1984)
(“the constitutional privilege against self-incrimination …
grant[s] … an absolute right”). Further, the government is
“prohibit[ed] … from ‘treat[ing] a defendant’s exercise of his
right to remain silent at trial as substantive evidence of guilt.’”
United States v. Ochoa-Zarate, 540 F.3d 613, 617 (7th Cir. 2008)
(quoting United States v. Robinson, 485 U.S. 25, 34 (1988)).
    If a defendant refuses to testify or invokes his Miranda
rights, the prosecutor cannot comment on this refusal to the
jury. Miranda, 384 U.S. at 468 n.37 (“[I]t is impermissible to
penalize an individual for exercising his Fifth Amendment
privilege when he is under police custodial interrogation.”);
United States v. Tucker, 714 F.3d 1006, 1015 (7th Cir. 2013) (citing
Griffin v. California, 380 U.S. 609, 612–13 (1965)) (“A prosecutor
may not make comments, either directly or indirectly, that lead
the jury to draw a negative inference from a defendant’s
decision not to testify.” (Other citation omitted)). The govern-
ment violates a defendant’s right against self-incrimination if
“it manifestly intended to refer to her silence” when arguing to
the jury. United States v. Phillips, 745 F.3d 829, 834 (7th Cir.
2014) (quotation marks, citation, and brackets omitted).
   Here, the government not only used Resnick’s refusal to
take a polygraph examination as substantive evidence of
consciousness of guilt, but also manifestly referred to this
refusal when arguing to the jury. As the majority notes, a
polygraph examination is a custodial interrogation. The
specific inquiry which Chicantek propounded was whether
20                                                    No. 14-3791

Resnick wanted to continue to answer questions about his
activity with T.M. and K.M. A trained polygraph operator that
the government selected would propose these questions.
Resnick refused to submit to this test, as was his constitutional
right, and added: first, that he would not considering taking a
polygraph examination until he spoke with a lawyer; and
second, that “whoever is operating the machine can manipu-
late it to say whatever they want to say or the results to
be whatever they want them to be.” Resnick was later arrested,
was appointed counsel, and continued to refuse to take a
polygraph.
    I see this as a clear and obvious example of someone
refusing to testify against himself. Having exercised his right,
the government absolutely could not (1) use his refusal as
substantive evidence against him or (2) comment on the silence
to the jury. See Griffin, 380 U.S. at 612–13; Tucker, 714 F.3d at
1015; Ochoa-Zarate, 540 F.3d at 617. Yet the government did
both, offering Chicantek’s testimony about Resnick’s refusal
into evidence and arguing to the jury that the refusal evi-
denced guilt. After Chicantek disclosed the refusal to answer
further questions, he also testified that Resnick did talk to a
lawyer but still did not submit to a polygraph test. The
implication is clear: even Resnick’s lawyer considered him a
liar. All of this occurred without an admonition from the judge
or apparently without a sense of law and fairness on the part
of the prosecution.
    After all of this, to add further prejudicial unfairness to the
trial, the government argued to the jury that the refusal to take
the polygraph demonstrated Resnick’s consciousness of guilt.
The majority mentions this comment to the jury as “one
reference,” but this reference was notable. The government
stated, “Last but not least, I want to leave you with the defen-
No. 14-3791                                                   21

dant’s lies.” It then published a demonstrative exhibit listing
Resnick’s answers to the April 27, 2011, interview questions.
The government noted that in addition to various other
denials, Resnick “refused to take a polygraph regarding his
sexual abuse of [T.M.] and [K.M.].” The government continued:
“And, yeah, he said, I should talk to a lawyer before I do that.
Well, guess what, he talked to a lawyer. There was no poly-
graph.” The government argued that this refusal, coupled with
other denials, evidenced Resnick’s consciousness of guilt
regarding sexual abuse of T.M. and K.M.
    Under Griffin, Miranda, and their respective progeny, a
suspect like Resnick should feel empowered to refuse any
interrogation, including interrogation via polygraph. Here,
Resnick knew that he had this right, repeatedly and expressly
refused to take the polygraph test, and yet had this refusal
used against him. Compare United States v. Salinas, 133 S. Ct.
2174, 2179–80 (2013) (criminal defendant did not have Fifth
Amendment protection because he did not expressly invoke
his right to remain silent while under custodial interrogation).
This contravenes the spirit of Griffin, Miranda, and all other
pertinent Fifth Amendment jurisprudence from the last fifty
years. The district court’s failure to recognize the government’s
obvious violation of Resnick’s Fifth Amendment right consti-
tutes plain error.
    Compounding the district court’s plain constitutional error
was its plain evidentiary error. Admitting a refusal to submit
to a polygraph examination into evidence mistakenly assumes
that polygraphs are reliable forms of evidence. This belies our
precedent, which has consistently stated that polygraphs are
not reliable forms of evidence. The majority ably describes the
suspicion with which we and other circuits regard polygraph
evidence. Polygraphs have their use in employment settings,
22                                                    No. 14-3791

see, e.g., Veazey v. Commc’ns & Cable of Chicago, Inc., 194 F.3d
850, 854–58 (7th Cir. 1999), but their unreliability makes their
results extremely problematic when offered as evidence in a
criminal trial. See United States v. Scheffer, 523 U.S. 303, 309–10
(1998) (noting that the government has “a legitimate interest in
ensuring that reliable evidence is presented to the trier of
fact in a criminal trial,” that “there is simply no consensus
that polygraph evidence is reliable,” and that “the scientific
community remains extremely polarized about the reliability
of polygraph techniques”).
    Yet, as the majority notes, polygraph tests still carry an
“aura of infallibility” in the minds of many jurors. Id. at 314.
This may lead jurors to give inappropriate credence to poly-
graphs findings; they could trust the polygraph more than
their own instincts and sensibilities. In instances where
scientific research conflicts with public perception of scientific
evidence, the court must be particularly vigilant in exercising
its role as gatekeeper. See Fed. R. Evid. 702(c); Brown v.
Burlington N. Santa Fe Ry. Co., 765 F.3d 765, 771–72 (7th Cir.
2014); Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 597
(1993).
   The thrust of our jurisprudence on polygraphs establishes
that they are unreliable tools for finding truth, and have
limited value as criminal evidence. See United States v. Lea, 249
F.3d 632, 638 (7th Cir. 2001) (quoting Scheffer, 523 U.S. at
309–10) (“[T]he scientific community remains extremely
polarized about the reliability of polygraph techniques.”). As
the majority writes, our decisions regarding introduction
of polygraph evidence have reflected this concern, as we
have “in practice” only “affirm[ed] the exclusion of polygraph
evidence.” We give wide discretion to district courts to
disabuse jurors of the notion that polygraphs are valid evi-
No. 14-3791                                                     23

dence. We have never given discretion to admit a refusal to take
a polygraph, because we have never deemed polygraphs
inherently reliable.
    The district court’s actions constitute plain error on either
legal front: it violated Resnick’s right against self-incrimination
and it inflicted unfair prejudice by admitting historically
unreliable evidence. But the convergence of these two legal
issues solidifies the plainness of the district court’s error. Even
if not explicit, our jurisprudence on both issues is clear.
    By admitting this evidence and allowing comment on it, the
district court misled the jury and inflicted prejudice on
Resnick. In the constitutional sense, the court violated a
bedrock principle of our criminal justice system: courts cannot
“impose[] … a penalty … for exercising a constitutional
privilege” or “cut[] down on the privilege by making its
assertion costly.” Griffin, 380 U.S. at 614. To do so would recall
“the inquisitorial system of criminal justice, … which the Fifth
Amendment outlaws.” Id. (quotation marks and citation
omitted). Indeed, the Griffin court understood the power of the
court’s allowance of prosecutorial comment on a jury, and its
words to that end are fitting: “What the jury may infer, given
no help from the court, is one thing. What it may infer when
the court solemnizes the silence of the accused into evidence
against him is quite another.” Id.
    Second, in the evidentiary sense, the jury will be further
emboldened by the court’s tacit determination that a polygraph
is both reliable and probative, and will be more likely to
“abandon its duty to assess credibility and guilt.” Scheffer, 523
U.S. at 314. “A fundamental premise of our criminal justice
system is that the jury is the lie detector.” Id. at 313 (quotation
marks and citations omitted). When a court admits a refusal to
24                                                   No. 14-3791

take a polygraph into evidence, it places its imprimatur on the
reliability and relevance of polygraph findings. This imper-
missibly leads a jury into error.
    Ultimately, the gravity of the district court’s error necessi-
tates a new trial; it seriously calls into question the fairness,
integrity, and public reputation of the judicial proceedings.
See Olano, 507 U.S. at 732. The government argues that even
if it were plain error to admit the refusal evidence, it still
presented “mounds of evidence” sufficient to convict Resnick.
The majority agrees, calling the case against Resnick “airtight.”
This implies that only an innocent defendant could have his
conviction reversed under plain error review. More disturb-
ingly, it implies that a court may ignore a criminal defendant’s
clearly established rights if the evidence against him is strong
enough.
    This characterization is not a proper understanding of the
fourth prong of Olano and thereby misinterprets plain error
review. According to Olano, a “miscarriage of justice” that
“seriously affects the fairness, integrity or public reputation of
judicial proceedings” is not limited to cases where defendant
is actually innocent. 507 U.S. at 736–37. In fact, the Supreme
Court noted in Olano that “we have never held that” remand
for plain error “is only warranted in cases of actual innocence.”
Id. This court has reaffirmed that a defendant need not
“establish actual innocence” under Olano plain error review to
trigger remand. United States v. Driver, 242 F.3d 767, 771 (7th
Cir. 2001). Resnick’s guilt is not at issue on appeal; we only
review whether he received a fair trial.
   The majority opinion enumerates all of the things wrong
with the polygraph evidence and discussion about it, but
concludes that this is not a proper case for a per se rule; I find
No. 14-3791                                                   25

it the perfect case for the use of such a rule. The crime charged
is universally abhorred; the defendant is a wholly unsympa-
thetic one. But if we are to accord all persons with their
constitutional right to not be tried under rules that force them
to testify against themselves, and to require the prosecutors
and judges zealously ensure that criminal trials and evidence
used in the trials are delivered fairly and completely constitu-
tionally, this is the case to do so.
    I admire the discussion of the problem by the majority; I
disagree with the legal implication. The error was plain,
damning, and cannot be overlooked. I would reverse for a new
trial that would be conducted without any discussion of the
refusal of Resnick to submit to a polygraph examination.